Case: 15-11714   Date Filed: 12/03/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11714
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:05-cr-60078-KAM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ANTOINE FERNAND SAINT-SURIN,
a.k.a. Antoine St. Surin,
a.k.a. Commandante,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 3, 2015)

Before TJOFLAT, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-11714    Date Filed: 12/03/2015   Page: 2 of 4


      Antoine Fernand Saint-Surin and twelve others were charged in a multi-

count indictment returned by a Southern District of Florida grand jury on April 12,

2005. Saint-Surin, who was in fugitive status, was arrested in Ecuador by local

authorities on November 12, 2009, and transferred to United States custody on

November 13, 2009. On April 9, 2010, represented by retained counsel, he pled

guilty pursuant to a plea agreement to conspiracy to import five kilograms or more

of cocaine, in violation of 21 U.S.C. § 952(a). Prior to sentencing, he moved the

District Court withdraw his guilty plea, claiming among other things that his

retained counsel was laboring under a conflict of interest. The court denied his

motion, but appointed the Federal Public Defender to represent him. The court

subsequently sentenced him to prison for a term of 180 months. Saint-Surin

appealed , challenging the District Court’s denial of his motion to withdraw and

claiming that his signature on a legal services agreement (dealing with his

representation by the Public Defender) was forged. We affirmed. United States v.

Saint-Surin, 477 Fed.Appx. 683 (11th Cir. 2012.

      On January 12, 2015, Saint-Surin, appearing pro se, moved the District

Court to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on

Amendment 782 to U.S.S.G. § 2D1.1. The amendment lowered the base offense

level for most drug offenses. The court denied his motion, and he appeals the

decision, arguing that the court improperly denied his motion based on claims he


                                         2
                Case: 15-11714        Date Filed: 12/03/2015      Page: 3 of 4


made in his earlier motion to vacate filed under 28 U.S.C. § 2255. He also

contends that the purposes of a criminal sentence set out in 18 U.S.C. § 3553(a)

support a reduction in his sentence.

       We review the District Court’s decision for an abuse of discretion. United

States v. Jones, 548 F.3d 1366, 1368 n.1 (11th Cir. 2008). A district court may

modify a term of imprisonment based on a Guidelines sentence range that has

subsequently been lowered by the Sentencing Commission. 18 U.S.C. §

3582(c)(2). Amendment 782 provides a two-level reduction in the base offense

level for most drug offenses. U.S.S.G. App. C, amend. 782. In considering a §

3582(c)(2) motion, the court must engage in a two-part analysis. United States v.

Bravo, 203 F.3d 778, 780 (11th Cir. 2000). First, the court recalculates the

sentence under the amended guidelines, determining a new base level by

substituting the amended guideline range for the originally applied guideline range,

and then using that new base level to determine the sentence it would have

imposed. Id. Second, the court decides whether, in its discretion, it will elect to

impose the newly calculated sentence under the amended sentence range or retain

the original sentence. Id. at 781. In exercising this discretion, the court should

consider the § 3553(a) purposes.1 Id.; U.S.S.G. § 1B1.10, comment. (n.1(B)(i)).


       1
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense; (3) the need for the sentence imposed to afford adequate deterrence;
                                                3
                  Case: 15-11714       Date Filed: 12/03/2015      Page: 4 of 4


The court must also consider the nature and seriousness of the danger to any

person or community that may be posed by a reduction, and it may consider the

defendant’s post-sentencing conduct. United States v. Smith, 568 F.3d 923, 927

(11th Cir. 2009); U.S.S.G. § 1B1.10, comment. (n.1(B)(ii),(iii)).

       We find no abuse of discretion here. The record discloses that the District

Court considered the § 3553(a) purposes. While the court did not specify which of

the purposes guided its decision, the court did consider its previous finding that

Saint-Surin’s testimony during his motion to withdraw his guilty plea was

“knowingly false.” The court acted within its discretion in doing that. Moreover,

it was within the court’s discretion to consider Saint-Surin’s post-sentencing filings

where he continued to challenge the authenticity of the legal services agreement

and his Miranda 2 waiver. See Smith, 568 F.3d at 927 (the court “may consider the

post-sentencing conduct of the defendant”); U.S.S.G. § 1B1.10, comment.

(n.1(B)(iii)). While Saint-Surin had s a right to challenge the proceedings, he did

not have the right to testify falsely or submit false pleadings. See Nix, 475 U.S. at

173, 106 S. Ct. at 997.

       AFFIRMED.

(4) the need to protect the public; (5) the need to provide the defendant with educational or
vocational training or medical care; (6) the kinds of sentences available; (7) the Sentencing
Guidelines range; (8) the pertinent policy statements of the Sentencing Commission; (9) the need
to avoid unwanted sentencing disparities; and (10) the need to provide restitution to victims.
18 U.S.C. § 3553(a).
       2
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
                                                 4